        Case 1:17-cv-07814-KPF Document 95 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID ABERNATHY, et al.,

                           Plaintiffs,
                                                     17 Civ. 7814 (KPF)
                    -v.-
                                                           ORDER
EMBLEMHEALTH, INC., et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ letters regarding a proposed briefing

schedule for Plaintiffs’ anticipated motion for class certification. (Dkt. #91,

93, 94). Having reviewed the parties’ submissions, the Court adopts the

following briefing schedule, which was proposed by Plaintiffs and to which

Defendants proposed no alternative (see Dkt. #91, #93): Plaintiffs’ motion for

class certification shall be filed on or by September 1, 2020; Defendants’ brief

in opposition shall be filed on or by September 29, 2020; and Plaintiffs’ reply

brief shall be filed on or by October 13, 2020.

      Defendants request that the Court order Plaintiffs to complete document

production by August 25, 2020, and depositions by September 25, 2020. (Dkt.

#93 at 2). The parties recently litigated an extension of the deadline to

complete fact discovery (see Dkt. #80, 81), and the Court sees no reason to

revisit its July 21, 2020 decision to extend the fact discovery deadline to

October 30, 2020 (Dkt. #82, 83). However, Plaintiffs’ counsel shall work with

Defendants to depose as many Plaintiffs before September 25, 2020, as

possible. And Plaintiffs’ counsel will be held to their word that they will make
         Case 1:17-cv-07814-KPF Document 95 Filed 08/12/20 Page 2 of 2




Plaintiffs available for continued depositions to the extent necessary based on

documents produced after a particular Plaintiff is deposed but before the

close of fact discovery. (Dkt. #94 at 2 n.1).

      SO ORDERED.

Dated:       August 12, 2020
             New York, New York                 __________________________________
                                                     KATHERINE POLK FAILLA
                                                    United States District Judge




                                         2
